PER CURIAM.
We have carefully considered the record and briefs filed in this cause and have heard the oral argument of counsel at the bar of this court and have concluded that the Chancellor did not err in finding that the evidence adduced by the appellant was insufficient to justify granting the relief prayed for in his complaint.
Accordingly, the decree appealed from is áffirmed, but without prejudice to the right of the appellant to have such evidence reconsidered in the light of events occurring subsequent to the decree appealed from, in any action for similar or other relief which he might institute in the future.
Affirmed.
DREW, C. J., TERRELL and ROBERTS, JJ., and ALLEN, Associate Justice, concur.